Exhibit 10.46
M&A ADVISORY AGREEMENT
 
This M&A Advisory Agreement (the “Agreement”) is made as of September 6, 2017
between Spartan Capital Securities, LLC (the “Consultant”), and Bright Mountain
Media, Inc. (the “Company”). The Company and the Consultant are collectively
herein referred to as the “Parties.”
 
WITNESSETH
 
WHEREAS, the Consultant is a broker-dealer, licensed by and in good standing
with the Financial Industry Regulatory Authority, Inc. (“FINRA”).
 
WHEREAS, the Consultant is desirous of providing the Company with certain merger
and acquisition advisory services on terms and conditions hereinafter set forth;
 
WHEREAS, the Consultant has been engaged to serve as placement agent with
respect to a “$1,000,000 minimum/$4,000,000 maximum” private offering of the
Company’s securities consisting of shares of its common stock and common stock
purchase warrants (the “Units”) pursuant to a Placement Agent Agreement of even
date herewith (the “Private Placement”);
 
NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements hereinafter set forth, the Parties agree as follows:
 
1. Term. With the exception of the confidentiality terms and obligations, this
Agreement shall be effective as of the closing date of the sale of at least
$4,000,000 of Units in the Private Placement (the “Effective Date”) and shall
continue in effect for sixty (60) months.
 
2. Services. During the term of this Agreement, the Consultant will stand ready
to provide, as the Company shall reasonably request, consulting services related
to potential M&A transactions , including, but not limited to, candidates,
valuations and transaction terms and structures (“M&A Advisory Services”).
 
3.
Compensation.
 
3.1           
M&A Advisory Fee. The Company shall pay a fee for M&A Advisory Services in the
amount of $500,000 on the Effective Date.
 
3.2           Out-of-pocket expenses. Following the Effective Date, the
Consultant shall be reimbursed for reasonable out-of-pocket expenses incurred in
connection with the Consultant’s performance of M&A Advisory Services. All such
expenses must be approved in advance and in writing by the Company prior to the
Consultant incurring such expenses.
 
4.            
Confidential Information. The Consultant acknowledges and agrees that it will
have access to, or become acquainted with, Confidential Information of the
Company in the performance of its duties and obligations hereunder. For purposes
of this Agreement, “Confidential Information” shall mean all confidential,
proprietary, or trade secret information, property, or material of the Company
and any derivatives, portions, or copies thereof, including, without limitation,
information resulting from or in any way related to (i) the business practices,
plans, intellectual property, proprietary information, formulae, methods,
practices, designs, know how, processes and procedures, software, test results,
financial information, sales, customers, employees, suppliers, contracts,
agreements or relationships of the Company; and (ii) any other information or
material that the Company designates as Confidential Information. The Consultant
shall keep all Confidential Information in strict confidence and shall not, at
any time during or for five (5) years after the expiration or earlier
termination of this Agreement, without the Company’s prior written consent,
disclose, publish, disseminate or otherwise make available, directly or
indirectly, any item of Confidential Information to anyone. The Consultant shall
use the Confidential Information only in connection with the performance of the
M&A Advisory Services and for no other purpose. Notwithstanding the obligations
set forth above, the Consultant may disclose Confidential Information to any of
its employees, consultants or subcontractors who need to receive the
Confidential Information in connection with the provision of the M&A Advisory
Services, provided that the Consultant shall ensure that, prior to disclosing
the Confidential Information, each subcontractor, consultant or employee to whom
the Confidential Information is to be disclosed is made aware of the obligations
contained in this Agreement and agrees to undertake, in a manner legally
enforceable by the Company, to adhere to such terms of this Agreement as if it
were a party to it. The Consultant recognizes that its threatened breach or
breach of this Section 4 will cause irreparable harm to the Company that is
inadequately compensable in damages and that, in addition to other remedies that
may be available at law or equity, the Company is entitled to injunctive relief
for such a threatened or actual breach of this Section 4. Notwithstanding the
above, the Consultant shall not have any obligations of confidentiality with
respect to any portion of Confidential Information which (i) was previously
known to the Consultant prior to receipt from the disclosing party, (ii) is now
public knowledge, or becomes public knowledge in the future, other than through
acts or omissions of the Consultant in violation of this Section 4, or (iii) is
lawfully obtained by the Consultant from sources independent of the disclosing
party who have a lawful right to disclose such Confidential Information. The
Consultant may disclose Confidential Information to the extent such disclosure
is reasonably necessary in complying with applicable governmental laws, rules or
regulations or court orders.
 
5. Publicity. The Consultant shall not refer to the existence of this Agreement
in any press release, advertising or other public statement, written or oral,
without the prior written consent of the Company, except as required by
applicable law or regulation.
 
6. Ownership. The Company shall have complete and exclusive ownership of all
work products, as well as all materials (and all intellectual property rights in
and to all of the foregoing) (collectively, “Work Product”), produced by
Consultant under this Agreement. In furtherance of the foregoing, the Consultant
hereby irrevocably assigns to the Company all right, title and interest in and
to such Work Product. The Consultant agrees to execute all documents deemed
reasonably necessary by the Company to evidence or perfect the foregoing
assignment.
 
7. Patent Rights. No right or license, either expressed or implied, under any
licensing agreement, patent or proprietary right of the Company is granted
hereunder. Any information or technology, including but not limited to data,
products, processes, formulations, machinery and apparatus, and uses thereof,
which Consultant may develop, improve, discover or invent as a result of the
Services (the “Technology”) shall be considered to be “Work Product” and shall
become the property of the Company. The Consultant shall immediately disclose
any Technology to the Company. The Consultant shall also execute any other
documents reasonably requested by the Company related to the Technology and the
Work Product, including documents necessary for patent or regulatory filings and
cooperate with the Company after the filing of patent or regulatory documents
for as long as necessary to vest the rights to the Technology in the Company,
including execution of necessary documents in subsequent continuation,
continuation-in-part, divisional, international, and foreign patent
applications.
 
8. Return of Materials. Upon the expiration or termination of this Agreement,
whichever occurs first, the Consultant shall transfer to the Company all Work
Product, Technology, work in progress, property, Confidential Information and
all other materials in the Consultant’s possession or control that are the
property of the Company.
 
9. Indemnification. Each party shall defend, indemnify and hold the other party
harmless in accordance with the indemnification and other provisions set forth
in Exhibit A hereto, which provisions are incorporated herein by reference and
shall survive the termination or expiration of this Agreement.
 
10.            
Independent Contractor. The Consultant shall perform all of Consultant’s
obligations under this Agreement as an independent contractor and not as an
agent, employee or representative of the Company. The Consultant shall not
participate in any insurance programs or benefits including, but not limited to,
workers' compensation insurance, disability insurance or any other employee
benefits available to the Company’s employees.
 
11.            
Assignment. This Agreement is not assignable by the Consultant without the prior
written consent of the Company.
 
12.            
Notices. Any notice consent, authorization of other communication to be given
hereunder shall be in writing and shall be deemed duly given and received when
delivered personally, when transmitted by fax, three days after being mailed by
first class mail, or one day after being sent by a nationally recognized
overnight delivery service, charges and postage prepaid, properly addressed to
the party to receive such notice, as the following address or fax number (or
such other address or fax number as shall hereafter be specified by such party
by like notice):
 
a. If to the Company,
to:                                                                           b.
If to the Consultant:
   Bright Mountain Media,
Inc.                                                                     Spartan
Capital Securities, LLC
   6400 Congress Avenue, Suite
2050                                                           45 Broadway
   Boca Raton, Florida
33487                                                                        New
York, New York 10006
   Attn: W. Kip
Speyer                                                                                  
Attn: John Lowry
    Telephone: (561)
998-2440                                                                      
Telephone: (212) 293-0123
 
13.            
Counterparts. This Agreement may be executed in one or more counterparts each of
which shall for all purposes be deemed to be an original and all of which shall
constitute one and the same instrument. Facsimile signatures shall be treated as
original signatures.
 
14.            
Severability. If for any reason a court of competent jurisdiction finds any
provision of this Agreement, or portion thereof, to be unenforceable, the
remainder of this Agreement shall continue in full force and effect.
 
15.            
Relationship of Parties. Nothing in this Agreement is intended or shall be
deemed to constitute a partnership, agency, employer-employee or joint venture
relationship between the Parties. No Party shall incur any debts or make any
commitments for the other, except to the extent, if at all, specifically
provided herein.
 
16.                       
Waiver. A waiver by either party of any of the terms and conditions of this
Agreement in any instance shall not be deemed or construed to be a waiver of
such term or condition for the future, or of any subsequent breach hereof. All
rights, remedies, undertakings, obligations and agreements contained in this
Agreement shall be cumulative and none of them shall be in limitation of any
other remedy, right, undertaking, obligation or agreement of either party.
 
17.            
Entire Agreement. This Agreement sets forth the entire agreement between the
parties with respect to the specific matters contained herein, and this
Agreement has no bearing or effect on any prior agreements entered into by the
Parties. This Agreement may be modified or amended only in writing signed by the
Parties. The descriptive headings of each numbered section of this Agreement are
for convenience only and are not for use in the construction and/or
interpretation of this Agreement.
 
18.            
Applicable Law. This Agreement shall be deemed to have been made in the State of
New York and shall be construed and governed in accordance with the laws of the
State of New York without regard to the conflicts of laws rules of such
jurisdiction. The parties hereby irrevocably consent to the jurisdiction of the
courts located in the State of New York.
 
IN WITNESS WHEREOF, the Parties have caused their respective signature page to
this Agreement to be duly executed as of the date first written above.
 
 
Spartan Capital Securities, LLC                                     

Bright Mountain Media, Inc.
 
 
 By: /s/ John Lowry                   

                                 
By: /s/ W. Kip Speyer
        John Lowry,                        

            
                       
W. Kip Speyer,
        Chief Executive Officer Chief Executive Officer 
 
 
Page [Insert Page Number] of 1
 

Exhibit 10.46
 
EXHIBIT A
 
INDEMNIFICATION PROVISIONS
 
Bright Mountain Media, Inc. (the “Company”) agrees to indemnify and hold
harmless Spartan Capital Securities, LLC (“Consultant”) and each of the other
Indemnified Parties (as hereinafter defined) from and against any and all
losses, claims, damages, obligations, penalties, judgments, awards, liabilities,
and reasonable costs, expenses and disbursements, and any and all actions,
suits, proceedings and investigations in respect thereof and reasonable legal
and other costs, expenses and disbursements in giving testimony or furnishing
documents in response to a subpoena or otherwise (including, without limitation,
the reasonable costs, expenses and disbursements, as and when incurred, of
investigating, preparing, pursing or defending any such action, suit, proceeding
or investigation (whether or not in connection with litigation in which any
Indemnified Party is a party)) (collectively, “Losses”), directly or indirectly,
caused by, relating to, based upon, arising out of, or in connection with,
Consultant’s advisory services to the Company, including, without limitation,
any act or omission by the Company in connection with its acceptance of or the
performance or non-performance of its obligations under the M&A Advisory
Agreement dated as of September 6, 2017 between the Company and Consultant to
which these indemnification provisions are attached and form a part (the
“Agreement”), any breach by the Company of any representation, warranty,
covenant or agreement contained in the Agreement (or in any instrument, document
or agreement relating thereto), or the enforcement by Consultant of its rights
under the Agreement or these indemnification provisions, except to the extent
that any such Losses are found in a final judgment by a court of competent
jurisdiction (not subject to further appeal) to have resulted primarily and
directly from the gross negligence or willful misconduct of an Indemnified
Party. The Company also agrees that no Indemnified Party shall have any
liability (whether direct or indirect, in contract or tort or otherwise) to the
Company for or in connection with the engagement of Consultant by the Company or
for any other reason, except to the extent that any such liability is found in a
final judgment by a court of competent jurisdiction (not subject to further
appeal) to have resulted primarily and directly from such Indemnified Party’s
gross negligence or willful misconduct.
 
The Consultant agrees to indemnify and hold harmless the Company and each of the
other Indemnified Parties (as hereinafter defined) from and against any and all
Losses, directly or indirectly, caused by, relating to, based upon, arising out
of, or in connection with, Consultant’s advisory services to the Company,
including, without limitation, any act or omission by Consultant in connection
with its acceptance of or the performance or non-performance of its obligations
under the Agreement, any breach by the Consultant of any representation,
warranty, covenant or agreement contained in the Agreement (or in any
instrument, document or agreement relating thereto), or the enforcement by the
Company of its rights under the Agreement or these indemnification provisions,
except to the extent that any such Losses are found in a final judgment by a
court of competent jurisdiction (not subject to further appeal) to have resulted
primarily and directly from the gross negligence or willful misconduct of an
Indemnified Party. The Company also agrees that no Indemnified Party shall have
any liability (whether direct or indirect, in contract or tort or otherwise) to
the Company for or in connection with the engagement of Consultant by the
Company or for any other reason, except to the extent that any such liability is
found in a final judgment by a court of competent jurisdiction (not subject to
further appeal) to have resulted primarily and directly from such Indemnified
Party’s gross negligence or willful misconduct.
 
These indemnification provisions shall extend to the following persons
(collectively, the “Indemnified Parties”). the Consultant, the Company, and each
of their respective present and former affiliated entities, partners, employees,
legal counsel, agents and controlling persons (within the meaning of the federal
securities laws), and the officers, directors, partners, stockholders, members,
managers, employees, legal counsel, agents and controlling persons of any of
them. These indemnification provisions shall be in addition to any liability
which the indemnifying party may otherwise have to any Indemnified Party.
 
If any action, suit, proceeding or investigation is commenced, as to which an
Indemnified Party proposes to demand indemnification, it shall notify the
indemnifying party with reasonable promptness; provided, however, that any
failure by an Indemnified Party to notify the indemnifying party shall not
relieve the indemnifying party from its obligations hereunder unless the
indemnifying party is prejudiced by such failure. An Indemnified Party shall
have the right to retain counsel of its own choice to represent it, and the
reasonable fees, expenses and disbursements of such counsel shall be borne by
the indemnifying party. Any such counsel shall, to the extent consistent with
its professional responsibilities, cooperate with the indemnifying party and any
counsel designated by the indemnifying party. The indemnifying party shall be
liable for any settlement of any claim against any Indemnified Party made with
the indemnifying party’s written consent. The indemnifying party shall not,
without the prior written consent of Indemnified Party, settle or compromise any
claim, or permit a default or consent to the entry of any judgment in respect
thereof, unless such settlement, compromise or consent (i) includes, as an
unconditional term thereof, the giving by the claimant to all of the Indemnified
Parties against whom it has made a claim of an unconditional release from all
liability in respect of such claim, and (ii) does not contain any untrue factual
or legal admission by or with respect to an Indemnified Party or an untrue
adverse statement with respect to the character, professionalism, expertise or
reputation of any Indemnified Party or any action or inaction of any Indemnified
Party.
 
In order to provide for just and equitable contribution, if a claim for
indemnification pursuant to these indemnification provisions is made but it is
found in a final judgment by a court of competent jurisdiction (not subject to
further appeal) that such indemnification may not be enforced in such case, even
though the express provisions hereof provide for indemnification in such case,
then the indemnifying party shall contribute to the Losses to which any
Indemnified Party may be subject (i) in accordance with the relative benefits
received by the indemnifying par ty, on the one hand, and the Indemnified Party,
on the other hand, and (ii) if (and only if) the allocation provided in clause
(i) of this sentence is not permitted by applicable law, in such proportion as
to reflect not only the relative benefits, but also the relative fault of the
indemnifying party, on the one hand, and the Indemnified Party, on the other
hand, in connection with the statements, acts or omissions which resulted in
such Losses as well as any relevant equitable considerations. No person found
liable for a fraudulent misrepresentation shall be entitled to indemnification
or contribution from any person who is not also found liable for fraudulent
misrepresentation. The relative benefits received (or anticipated to be
received) by the indemnifying party and its stockholders, subsidiaries and
affiliates shall be deemed to be equal to the aggregate consideration payable or
receivable by such parties in connection with the transaction or transactions to
which the Agreement. Notwithstanding the foregoing, in no event shall the amount
contributed by all Indemnified Parties exceed the amount of fees previously
received by Consultant pursuant to the Agreement.
 
Neither termination nor completion of the engagement of Consultant referred to
above shall affect these indemnification provisions which shall remain operative
and in full force and effect. The indemnification provisions shall be binding
upon the Parties and their respective successors and assigns and shall inure to
the benefit of the Indemnified Parties and their respective successors, assigns,
heirs and personal representatives.
 
 
 
 
 
 
Page [Insert Page Number] of 1
 
